FILED
                             NOT FOR PUBLICATION                            SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50020

               Plaintiff - Appellant,            D.C. No. 09-cr-00502-ODW

  v.
                                                 MEMORANDUM *
DEWAYNE DONELSON,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       The United States of America appeals from the 24-month sentence imposed

on Dewayne Donelson following his guilty-plea conviction for distribution of at

least five grams of cocaine in the form of crack cocaine, in violation of 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(B)(iii). We have jurisdiction under 28 U.S.C. § 1291. We

vacate and remand for re-sentencing.

      The government contends that the district court erred when it imposed a

sentence below the statutory mandatory minimum after considering disparities in

sentences for offenses involving crack and powder cocaine. “Congress intended

not to disturb statutory minimums through the application of the [18 U.S.C.]

§ 3553(a) factors.” See United States v. Wipf, No. 09-50291, 2010 U.S. App.

LEXIS 18167, at *7 (August 31, 2010). Because the district court based the

sentence on a factor set forth in 18 U.S.C. § 3553(a), rather than subsections (e) or

(f), we vacate and remand for re-sentencing.

      VACATED and REMANDED.




                                          2                                    10-50020